Citation Nr: 1741621	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-18 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2016, the Veteran was afforded a Board hearing before the undersigned.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2015 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in April 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The psychiatric claim on appeal has previously been developed to include only nightmares and PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of PTSD, depressive disorder, and depression.

2.  The claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's PTSD. 

3.  The Veteran's depressive disorder with depression is secondary to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  The criteria for entitlement to service connection for depressive disorder with depression, as secondary to the PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred) (2016).  38 C.F.R. § 3.304(f).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has PTSD under the DSM-5.  At the August 2014 VA psychiatric examination, the VA examiner diagnosed the Veteran with PTSD under the DSM-5.

The Board also finds that, while the evidence does not show the Veteran engaged in combat during service, the record contains credible supporting evidence that a reported in-service stressor occurred.  At his August 2014 VA examination and in his February 2015 Statement in Support of Claim for Service Connection for PTSD Form, the Veteran reported that his in-service PTSD stressor was a friendly fire incident in Kuwait in January 1991 or January 1992, where service member C. was killed by friendly fire from the Veteran's unit.  The Veteran stated that he saw the incident occur and that he knew the victim.  

At his Board hearing, the Veteran testified that his unit was moving around, firing weapons, mistook one of their own vehicles and hit it with a tank round, and killed the driver (Specialist C.).  To support his stressor, the Veteran submitted Web articles documenting the death of service member C. in Iraq in action while serving with the Army.  The date of death was unknown, but the articles document that service member C. was killed from tank platoons by his own forces.  The Veteran's personnel records document that he served in the Army in Southwest Asia during the Persian Gulf War.  His Military Occupational Specialty (MOS) was Armor Crewman.  The Board finds that the Veteran's in-service PTSD stressor has been confirmed by the record.

Finally, the evidence establishes a link between current symptoms and the verified in-service stressor.  Following a physical examination of the Veteran and a review of the claims file, the August 2014 VA examiner determined that the Veteran's PTSD stemmed, in pertinent part, from the in-service stressor described above.  The examiner found that the Veteran's current PTSD was at least as likely as not (at least 50/50 probability) caused by these events while the Veteran was training for Operation Desert Storm and while deployed to Kuwait.  There are no other medical opinions of record.

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.

The Veteran also has current diagnoses of depressive disorder and depression.  See August 2014 VA psychiatric examination.  In this regard, in order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The August 2014 VA examiner found that the Veteran's depressive disorder and depression were at least as likely as not secondary to his now service-connected PTSD.  There are no other medical opinions of record.

Because the requirements of 38 C.F.R. § 3.310 have been met, service connection for depressive disorder and depression, as secondary to the service-connected PTSD, is warranted.


ORDER

The claim of entitlement to service connection for psychiatric disorder with depressive disorder is granted.


REMAND

At the January 2014 VA examination, the Veteran was found to have left ear hearing loss.  38 C.F.R. § 3.385 (2016).  The Veteran's personnel records document that he served in the Army in Southwest Asia during the Persian Gulf War.  His MOS was Armor Crewman.  He is presumed to have been exposed to excessive noise during his active military service.  The January 2014 examiner found that the left ear hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran's service record included electronic hearing tests that indicated normal hearing throughout the military service.  No significant threshold shift beyond normal variability while in service occurred.  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  At the Board hearing, the representative referenced a National Academy of Sciences' study, which described delayed onset hearing loss.  Therefore, the Board finds that January 2014 VA examiner provided inadequate rationale for the negative nexus opinion for the hearing loss claim, and an addendum medical opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the January 2014 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to ascertain whether the Veteran's current left ear hearing loss is related to in service noise exposure.  The claims file, to include a copy of this Remand, should be reviewed by the examiner.  

The examiner should address whether it is at least as likely as not that the Veteran's current left ear hearing loss is related to his active military service, to include his presumed in-service noise exposure from his MOS of Armor Crewman and his service in Southwest Asia during the Persian Gulf War.  

The examiner should consider discuss theories of delayed onset hearing loss disability.

In forming his or her opinion, the examiner should discuss the Veteran's competent statements regarding the progression of the disorder and The National Academy of Science study entitled "Noise and Military Service: Implications for Hearing and Tinnitus" (referred at the Board hearing, page 3, describing delayed onset hearing loss).  

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, the Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service.  

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  If any benefit sought on appeal remains denied, issue a Supplemental SOC (SSOC).  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


